DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed7/20/2022. Claims 1, 5-7, 9, 16 and 20 were amended. Claim 21 is new. Claim 2 is cancelled. Claims 1 and 3-21 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to Claim Objections: Applicant’s arguments, filed 7/20/2022, with respect to claim 20 have been fully considered and are persuasive.  The previous claim objection to claims 20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments, filed 7/20/2022, with respect to claims 1 and 3-21 have been fully considered and are  not persuasive.  The claims recite the abstract idea of package delivery using vehicle scheduling additionally mere recitation of a generic computer (drone of claim 1; communication module, hardware, unmanned aerial vehicle (“UAV”), data module, geolocation module, delivery route module of claim 16; medium, processor, machine, drone of claim 20) does not take the claim out of the methods of organizing human activity grouping.

Response to Prior Art Arguments
Applicant's prior art arguments filed 7/20/2022 are moot in light of the newly cited Cao and Bhatt.

	
	

	

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 14/794698, as ‘698 claim 3 anticipates 17096468 claim 1, as the limitations in common are “receiving, accessing, selecting, determining and generating” of ‘468.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/794698, as ‘698 claim 1 anticipates 17096468 claim 16, as the limitations in common are “a communication module, a data module, a geolocation module, a delivery route module and the communication module” of ‘468.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 and 17 of copending Application No. 14/794698, as ‘698 claim 3 and 17 anticipates 17096468 claim 20, as the limitations in common are “receiving, accessing, selecting, determining and generating” of ‘468.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for package delivery using drones.

Step 2A – Prong 1
Independent Claims 1, 16 and 20 as a whole recite a method of organizing human activity.  The limitations from exemplary Claim 1 reciting “receiving a request to deliver a package to a drop-off destination; accessing terminal location information for terminals positioned at  geographic locations; accessing timing or scheduling information for vehicles that travel to the geographic locations of the terminals; selecting one of the terminals from which the drone delivers the package to the drop-off destination based on the terminal location information and the timing or scheduling information; determining a drone delivery route from the  geographic location of the selected terminal to the drop-off destination; communicating an instruction to cause the package to be transported by a vehicle that travels to the geographic location of the selected terminal; and generating instructions for the drone to deliver the package from the  geographic location of the selected terminal to the drop-off destination using the drone delivery route” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (drone of claim 1; communication module, hardware, unmanned aerial vehicle (“UAV”), data module, geolocation module, delivery route module of claim 16; medium, processor, machine, drone of claim 20) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1 and 3-21 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (drone of claim 1; communication module, hardware, unmanned aerial vehicle (“UAV”), data module, geolocation module, delivery route module of claim 16; medium, processor, machine, drone of claim 20).  The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 3-15 and 17-19 are also directed to same grouping of methods of organizing human activity.  The additional elements of the vehicle, public infrastructure vehicle of claim 3; public infrastructure vehicle and bus of claim 4; vehicle and train of claim 5; vehicle and plane of claim 6; vehicle, taxi and driverless vehicle of claim 7; drone of claims 11 and 15; geolocation module of claim 17, are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  	
Novel/Non-Obvious Subject Matter
Claims 1 and 3-21 would be Novel/Non-Obvious Subject Matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1 and 3-21 are Novel/Non-Obvious Subject Matter over the prior art of record.
The closest prior art of record is Raptopoulos (20140032034), Ganesh (20160068264), Illion (20050060164), Cao (20160364823)
The following is an examiner's statement of reasons for Novel/Non-Obvious Subject Matter:
Raptopoulos teaches accessing terminal location information for terminals at fixed locations, determine drone delivery route from fixed location to drop off destination, generate instructions for the drone to deliver package. Ganesh teaches receiving of the request to deliver a package to a drop-off destination using a drone. Illion teaches selecting terminal from which the drone delivers package to drop-off destination based on terminal location information. Cao presents the aspect of drones piggy backing off public vehicles which also transport riders.
The prior art fails to explicitly teach:
accessing timing or scheduling information for vehicles that travel to the geographic locations of the terminals, and selecting one of the terminals from which the drone delivers the package to the drop-off destination based on the timing or scheduling information.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628